Citation Nr: 1705131	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  04-28 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 25, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1969 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The Board notes that during the pendency of the appeal, in February 2016 the Veteran brought another TDIU claim, which was granted in a July 2016 rating decision.  Indeed, VA granted the Veteran's claim for TDIU effective June 25, 2014, therefore, while this issue was certified to the Board, it is no longer on appeal for the period of June 25, 2014 and thereafter.  However, the issue of TDIU prior to that date is still on appeal.

A hearing was held before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is of record.

The Board remanded the case for further development in May 2014.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran was scheduled for a VA examination in March 2015 in connection with his claim.  However, he failed to report for that examination.  The February 2016 supplemental statement of the case (SSOC) indicated that a letter was sent to the Veteran to notify him of that appointment; however, a February 2015 letter simply stated that the nearest medical facility would be notifying him of a scheduled examination.  Thus, it is unclear as to whether the Veteran was provided notice of the scheduled VA examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

Additionally, the Veteran was awarded a TDIU effective January 25, 2014.  Although the Veteran does not presently meet the schedular requirement for the grant of TDIU under 38 C.F.R. § 4.16 (a) prior to January 25, 2014, a total evaluation may nonetheless be assigned on an extraschedular basis upon a showing that the Veteran was unable to obtain or retain substantially gainful employment during this period under 38 C.F.R. § 4.16 (b).  Indeed, there is evidence of record that the Veteran was unemployable in June 2011.  See June 2011 VA treatment record.  Further, the Veteran has indicated that he has not worked for over 25 years.  See April 2016 VA Form 21-8940.  Despite this assertion, it does not appear that the Veteran's TDIU claim has been considered by the RO on an extraschedular basis under 38 C.F.R. § 4.16 (b) for the period prior to January 25, 2014.

On remand, the RO/AMC must refer the Veteran's TDIU claim prior to January 25, 2014, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16 (b) is proper.  The Board itself may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that the Board is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321 (b) or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).

Finally, a remand is required to obtain Social Security Administration (SSA) records.  In this regard, a December 2015 VA Form 21-4703 appears to indicate that the Veteran receives both social security retirement and social security disability pay.  However, SSA medical records are not associated with the claims file.  Nor does it appear that any attempt was made to obtain them.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

2.  Thereafter, schedule the Veteran for a VA examination in order to determine whether his vertigo is related to his military service, or his service connected bilateral hearing loss.  The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion regarding as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's currently diagnosed vertigo began in service, was caused by service, or is otherwise related to service.

The examiner should also offer an opinion as to whether the Veteran's vertigo is at least as likely as not (i.e. 50 percent probability or more) either caused or aggravated by one or more of his service-connected disabilities, specifically including bilateral hearing loss.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

3.  Thereafter, adjudicate the Veteran's claim for TDIU.  In adjudicating the Veteran's TDIU claim, the RO/AMC must refer the claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 38 C.F.R. § 4.16 (b) for any time period in which the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a). 

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




